Title: From Benjamin Franklin to Lord Le Despencer, 14 April 1774
From: Franklin, Benjamin
To: Le Despencer, Francis Dashwood, Baron


My dear Lord
Cravenstreet Apr. 14. 74
I apprehend there will hardly be room for so much, in Characters large enough to be read from below. If the Sculptor should be of that Opinion, perhaps it may be well enough still, if we begin with the Words, Almighty God being, &c. and end with, Persuasion, omitting what is before and after.

I happen to be engag’d at Dinner, but purpose waiting on your Lordship between 6 and 7. With unalterable Attachment, I am ever Your most obedient humble Servant
B Franklin
